                 Case 2:19-cr-00072-JAM Document 39 Filed 08/18/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00072-JAM
12                                 Plaintiff,            STIPULATION CONTINUING STATUS
                                                         CONFERENCE AND EXCLUDING TIME;
13                          v.                           FINDINGS AND ORDER
14   SHABINA DEBBIE,                                     DATE: August 18, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      A status conference in this case was previously set for August 18, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until October

22 27, 2020 at 9:30 a.m., and to exclude time between August 18, 2020, and October 27, 2020, under Local

23 Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a.   Due to the voluminous discovery in this matter including video evidence, counsel for

26          defendant requires additional time for investigation and obtaining witness statements.

27                  b.    Counsel for the parties have conferred and the Unites States Assistant Attorney is

28          working on a proposed offer for resolution. Defense counsel requires additional time to discuss


      STIPULATION TO CONTINUE STATUS CONFERENCE          1
      AND EXCLUDE TIME
                 Case 2:19-cr-00072-JAM Document 39 Filed 08/18/20 Page 2 of 3


 1          options for resolution with his client, and to prepare for trial in the event that the case is not

 2          resolved.

 3                  c.   Counsel for defendant believes that failure to grant the above-requested continuance

 4          would deny him the reasonable time necessary for effective preparation, taking into account the

 5          exercise of due diligence.

 6                  d.      The government does not object to the continuance.

 7                  e.      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

10          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

11          of August 18, 2020, through October 27, 2020, inclusive, is deemed excludable pursuant to 18

12          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

13          the Court at defendant’s request on the basis of the Court's finding that the ends of justice served

14          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

15          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18                IT IS SO STIPULATED.

19

20
         Dated: August 14, 2020                                   MCGREGOR W. SCOTT
21                                                                United States Attorney
22
                                                                  /s/ MIRA CHERNICK
23                                                                MIRA CHERNICK
                                                                  Assistant United States
24                                                                Attorney
25

26       Dated: August 14, 2020                                   /s/ HENDRICK CROWELL
                                                                  HENDRICK CROWELL
27
                                                                  Counsel for Defendant
28                                                                SHABINA DEBBIE


      STIPULATION TO CONTINUE STATUS CONFERENCE            2
      AND EXCLUDE TIME
            Case 2:19-cr-00072-JAM Document 39 Filed 08/18/20 Page 3 of 3


 1

 2
                                           FINDINGS AND ORDER
 3
              IT IS SO FOUND AND ORDERED this 17th day of August, 2020.
 4

 5                                                      /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
 6                                                    UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE STATUS CONFERENCE    3
     AND EXCLUDE TIME
